Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The
The office action is in response to communication filed 02/02/2022 in which claims 1-20 are pending, claims 1, 15, and 16 are independent. 

Election/Restrictions
Previous restriction is withdrawn due to applicant’s persuasive response. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novak et al. (US Pat. 9,711,520).
Regarding claim 15, Fig. 2 of Novak discloses a nonvolatile memory device comprising: 
a memory cell region [memory cell array as shows in Fig. 2] including a first metal pad [pads connect to bit line];

a plurality of bitlines [BL] extending in a column direction [vertical to the string] and arranged in a row direction; 
a plurality of input lines [BBL] extending in the column direction [vertically] and arranged in the row direction;  
20a plurality of output lines [CSL] extending in the row direction and arranged in the column direction; 
a plurality of NAND strings [as shows in Fig. 2] in the memory cell region arranged in a plurality of rows and a plurality columns [clearly shows in Fig. 2], first ends of the plurality of NAND strings connected to the plurality of bitlines [BL, through SST transistor]; and 
a plurality of switching transistors [BSTR] in the memory region arranged in a plurality of rows and a plurality of 25columns, gate electrodes of the plurality of switching transistors connected to second ends of 41SEC.4520 the plurality of NAND strings [gate of each transistor BSTR is connected to the other end of each string], each of the plurality of switching transistors [BSTR] are connected between an input line [BBL] of the plurality of input lines and an output line of the plurality of output lines [CSL].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 2020/0211649. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of Pub.’649 discloses a nonvolatile memory device comprising: a memory cell region including a first metal pad; 5a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad; a memory cell array in the memory cell region including a plurality of NAND strings storing multiplicand data, first ends of the plurality of NAND strings connected to a plurality of bitlines, second ends of the plurality of NAND strings outputting a plurality of 10multiplication bits corresponding to bitwise multiplication of the multiplicand data stored in the plurality of NAND strings and multiplier data loaded on the plurality of bitlines; an input current generator configured to generate a plurality of input currents; an operation cell array in the memory cell region including a plurality of switching transistors, gate electrodes of the plurality of switching transistors connected to the second 15ends of the plurality of NAND strings, the plurality of switching transistors selectively summing the plurality of input currents based on the plurality of multiplication bits to output a plurality of output currents; and an analog-to-
Regarding claim 2, claim 2 of Pub. ‘649 discloses wherein the operation cell array further comprises: a plurality of input lines extending in a column direction and arranged in a row direction, the plurality of input lines receiving the plurality of input currents; and 25a plurality of output lines extending in the row direction and arranged in the column 46SEC.4520CIP direction, the plurality of output lines outputting the plurality of output currents, and wherein the plurality of switching transistors are arranged in a plurality of rows and a plurality of columns, and each of the plurality of switching transistors are connected between an input line of the plurality of input lines and an output line of the plurality of output lines.
Regarding claim 3, claim 3 of Pub. ‘649 dislcoses wherein first electrodes of the switching transistors arranged in a same column of the plurality of columns are connected to a same input line of the plurality of input lines, and second electrodes of the switching transistors arranged in a same row of the plurality of rows are connected to a same output line 10of the plurality of output lines.
Regarding claim 4, claim 4 of Pub. ‘649 discloses wherein the multiplicand data are stored repeatedly in the NAND strings along a plurality of rows, and the nonvolatile memory device further comprises an error detector configured to 15determine, based on output currents from among the plurality of output currents that correspond to the plurality of rows, whether the NAND strings corresponding to the plurality of rows include defective memory cells.

Regarding claim 6, claim 6 of Pub. ‘649 discloses wherein the input current generator 25is configured to generate the plurality of input currents as having different magnitudes 47SEC.4520CIP corresponding to different weight values, and the operation cell array is configured to generate the plurality of output currents as corresponding to a weighted sum of the multiplication bits multiplied by the different weight values.
Regarding claim 7, claim 7 of Pub. ‘649 discloses wherein the different weight values correspond to different powers of two, and the multiplicand data are stored repeatedly in the NAND strings corresponding to n rows where n is a natural number greater than one.
Regarding claim 8, claim 8 of Pub. ‘649 discloses wherein the multiplicand data 10includes multiplicand values included in a multiplicand matrix, the multiplier data includes multiplier values included in a multiplier matrix, and the plurality of output currents correspond to intermediate multiplication values, the intermediate multiplication values corresponding to multiplications of each bit of the multiplicand values and the multiplier values.
Regarding claim 9, claim 9 of Pub. ‘649 discloses a plurality of weighted adders configured to output multiplication values corresponding to weighted sums of the plurality of digital values provided from the analog-to-digital converter; and 20at least one accumulator configured to accumulate the multiplication values provided from the 
Regarding claim 10, claim 10 of Pub. ‘649 discloses wherein, with respect to all of the 25plurality of NAND strings, the switching transistors are connected to respective different 48SEC.4520CIP single ones of the NAND strings.
Regarding claim 11, claim 11 of Pub. ‘649 discloses wherein the plurality of NAND strings include a first group of the NAND strings and a second group of the NAND strings, 5and the first group of the NAND strings are connected to respective different single ones of the switching transistors and the second group of the NAND strings are not connected to the switching transistors.
Regarding claim 15, claim 14 of Pub. 649 discloses a nonvolatile memory device comprising: a memory cell region including a first metal pad; 20a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad; a plurality of bitlines in the memory cell region extending in a column direction and arranged in a row direction; a plurality of input lines in the memory cell region extending in the column direction 25and arranged in the row direction; 49SEC.4520CIP a plurality of output lines in the memory cell region extending in the row direction and arranged in the column direction; a plurality of NAND strings in the memory cell region arranged in a plurality of rows and a plurality columns, first ends of the plurality of NAND strings connected to the plurality 5of bitlines; and a plurality of switching transistors in the memory cell region arranged in a plurality of rows and a plurality of columns, gate electrodes of the plurality of switching transistors connected to second ends of the plurality of NAND strings, each of the plurality of switching .

Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 16-20, the prior art does not teach or suggest either alone or in combination a memory system comprising: the nonvolatile memory device further configured to store multiplicand data in the NAND strings, load multiplier data on the bitlines, perform a read sensing operation of the multiplicand data to generate multiplication bits, apply the multiplication bits to gate electrodes of the switching transistors, and selectively sum input currents using the switching 25transistors that are switched based on the multiplication bits to provide output currents, 50SEC.4520CIP wherein the multiplication bits correspond to bitwise multiplication of the multiplicand data and the multiplier data and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825